Per Curiam:
There is certainly no point better settled than that a tenant cannot controvert the title of his landlord, or defend the possession against him or any one claiming title under him. The purchaser at the sheriff’s sale succeeds to all the title and rights of the defendant in the judgment under which the premises were sold. A lease was produced from Brown, the defendant in the judgment, to John Wilson, against whom the proceedings were instituted. He had nothing to do but give up his possession, and if he had a better title than Brown proceed upon it in another ejectment.
Judgment affirmed.